DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to an analog-to-digital converter having a second input coupled to the output of the amplifier; and control circuitry configured to: selectively couple the current source to the column output line during readout; and adjust a gain of the amplifier, classified in H04N5/378.
II. Claims 12-16, drawn to a floating diffusion region; a transfer transistor that is coupled between the photosensitive area and the floating diffusion region; a capacitor; and a dual conversion gain transistor that is coupled between the floating diffusion region and the capacitor; a column output line that is coupled to a column of the imaging pixels that includes the imaging pixel; and a comparator that compares an actual current to a target current and wherein the control circuitry is configured to control the dual conversion gain transistor during readout based on an output of the comparator, classified in H04N5/243.
III. Claims 17-20, drawn to a first transistor that is interposed between the current source and the column output line; a second transistor that is interposed between the column output line and ground, classified in H04N5/3658.

Inventions I, II, and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as an analog-to-digital converter having a second input coupled to the output of the amplifier; and control circuitry configured to: selectively couple the current source to the column output line during readout; and adjust a gain of the amplifier without a floating diffusion region; a transfer transistor that is coupled between the photosensitive area and the floating diffusion region; a capacitor; and a dual conversion gain transistor that is coupled between the floating diffusion region and the capacitor; a column output line that is coupled to a column of the imaging pixels that includes the imaging pixel; and a comparator that compares an actual current to a target current and wherein the control circuitry is configured to control the dual conversion gain transistor during readout based on an output of the comparator and without a first transistor that is interposed between the current source and the column output line; a second transistor that is interposed between the column output line and ground.  Subcombination II has separate utility such as a floating diffusion region; a transfer transistor that is coupled between the photosensitive area and the floating diffusion region; a capacitor; and a dual conversion gain transistor that is coupled between the floating diffusion region and the capacitor; a column output line that is coupled to a column of the imaging pixels that includes the imaging pixel; and a comparator that compares an actual current to a target current and wherein the control circuitry is  has separate utility such as a first transistor that is interposed between the current source and the column output line; a second transistor that is interposed between the column output line and ground without an analog-to-digital converter having a second input coupled to the output of the amplifier; and control circuitry configured to: selectively couple the current source to the column output line during readout; and adjust a gain of the amplifier and without a floating diffusion region; a transfer transistor that is coupled between the photosensitive area and the floating diffusion region; a capacitor; and a dual conversion gain transistor that is coupled between the floating diffusion region and the capacitor; a column output line that is coupled to a column of the imaging pixels that includes the imaging pixel; and a comparator that compares an actual current to a target current and wherein the control circuitry is configured to control the dual conversion gain transistor during readout based on an output of the comparator.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification and the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824.  The examiner can normally be reached on M-F 6:45AM-3:15PM EST (HOTELING).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NICHOLAS G GILES/Primary Examiner, Art Unit 2697